715 N.W.2d 894 (2006)
475 Mich. 889
Nikolai RACHMANINOFF and Keiko Rachmaninoff, Plaintiffs-Appellants,
v.
SVM DEVELOPMENT CORPORATION, Michael T. Zambricki, Christine S. Zambricki, John J. Davey, Mary L. Davey, Ghouse M. Syed, Shazia A. Syed, Asiruddin Ahmad, Jane Ahmad, Marjorie A. Satterlund, Victor M. Kuffler, and Ann E. Kuffler, Defendants-Appellees, and
Richard O. Dye and Norma E. Dye, Defendants.
Docket No. 130773. COA No. 257394.
Supreme Court of Michigan.
June 26, 2006.
On order of the Court, the application for leave to appeal the February 9, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.